Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00638-CV

                  HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                  Appellant

                                                v.

                              JASMINE ENGINEERING, INC.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-02459
                         Honorable Karen H. Pozza, Judge Presiding

          BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we AFFIRM the order of the trial court
denying appellant Harlandale Independent School District’s third plea to the jurisdiction. We
REMAND the cause to the trial court for further proceedings consistent with this opinion. We
ORDER the stay that we imposed on September 24, 2019, be lifted upon issuance of the mandate.
Costs of the appeal are taxed against appellant Harlandale Independent School District.

       SIGNED March 11, 2020.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice